Matter of County of Seneca (Maxim Dev. Group) (2019 NY Slip Op 04589)





Matter of County of Seneca (Maxim Dev. Group)


2019 NY Slip Op 04589


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


614 CA 18-01960

[*1]THE REAL PROPERTY TAX LAW BY COUNTY OF SENECA, PETITIONER-RESPONDENT; MAXIM DEVELOPMENT GROUP, RESPONDENT-APPELLANT.


COUGHLIN & GERHART, LLP, ITHACA (DIRK A. GALBRAITH OF COUNSEL), FOR RESPONDENT-APPELLANT.
DAVID K. ETTMAN, COUNTY ATTORNEY, WATERLOO, FOR PETITIONER-RESPONDENT.

	Appeal from an amended order of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), entered March 23, 2018. The amended order denied respondent's motion for summary judgment dismissing the petition. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed with costs for reasons stated in the decision at Supreme Court.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court